OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    PO BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711 •
                                                                                                                 \
            OFFICIAL BUSINESS                                                             &2d3Z2B B C35ZZ3L


            STATE OF TEXAS < ^                                                             • PITNtV BOWES



            PENALTY FOR /' ' g";                                          02 1R            $ 00.265
 12/4/2014 PRIVATE USE - || ]                                        i)
                                                                          0006557458
                                                                          MAILED FROM ZIPCODE
                                                                                             DEC 10
                                                                                              78 701
                                                                                       IPCODE 78 701
                                                                                           WR-62,807-04
                                                                                                          2014


 SMITH, WAYNE              Tr. Ct. No. WOO
 On'this day," the application for .11W Writ",of Habeas Corpus has been received
 and presented to the Court.                . 'v ^ *                                  Abe| ^^ C|erk
                               WAYNE SMITH
                               ELLIS I UNIT - TDC # 1096076
                               1697 FM 980                                                   UTF
                               HUNTSVILLE, TX 77343




N3B   77320 vA~>
      "
                               '('hfIi! if'* i'*' ii***iir**' 11•' i'11*MI'll•*'*''!*11'' iM**11!ji